Citation Nr: 1226349	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from June 2001 through June 2005, including service in the Gulf War. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

The Veteran has a current neck disability that has been continuously present since initial neck injury during active service.


CONCLUSION OF LAW

A neck disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided sufficient notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for neck disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran served in combat as a marine during the Gulf War and performed the duties of a rifleman, as reflected in his DD 214.  He received the Combat Action Ribbon among other awards and decorations.  The Veteran claims that service connection is warranted for neck disability because the disability originated in service.  He urges he initially injured the neck during martial arts training in service and re-injured it on several occasions in combat situations.  

It is uncontroverted that the Veteran currently has a neck disability, disc bulges at C5-6 and C6-7, and that post-service complaints were first noted in VA treatment records in June 2007, two years after service separation.  In service, he was seen for paraspinal muscle strain of the neck following being twisted by the neck in a martial arts workout in March 2004.  At that time, he was prescribed a cervical collar, Motrin, Vicodin and Flexeril as needed.  He was seen by a neurosurgeon; the assessment was neck strain and he was to continue taking his medications and wearing a cervical collar.  In June 2004, he sought treatment after hitting his head on humidifying tubes.  He reported the previous in-service injury and told the doctor he was told he had two vertebrae pushed in towards the spinal cord.  Examination showed he was tender to palpation at C4-C6 but otherwise there were no significant problems.  The assessment was muscle sprain, re-injury of neck strain.  In July 2004, he was seen for follow-up in Japan.  He was tender to palpation in the C4-C6 area but range of motion was full.  The assessment was minor problem with neck flexion and extension.  

There are no additional service medical records (STRs).  Although VA made attempts to obtain the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC), they were not located.  The Veteran was made aware of this fact in an October 2008 letter.  Numerous attempts to obtain the records identified by the Veteran were made by VA and no additional records were received.  In December 2008, the RO informed the Veteran that based on the negative results, they would make no further attempts to obtain the Veteran's STRs.  

The Board notes that the Veteran failed to report for a scheduled VA examination in connection with his claim.  The Court also held that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Nevertheless, nothing in the record suggests that the Veteran had a neck problem prior to service.  The available STRs suggest that the neck injury in March 2004 was the initial injury, and there is current disability.

The appellant has asserted that he first injured his neck in service and that he did not have time to document several re-injuries as they happened in during actual combat.  

The evidence satisfactorily establishes that neck injury occurred in service.  The Board notes that some of the STRs are missing and finds nothing to overcome the presumption of soundness when considered in light of the other evidence indicating that the Veteran had no problems with his neck prior to entering active duty.  Although this may not have been a chronic disability in service, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran's contentions establish continuity of symptomatology since service.  Accordingly, the Veteran is entitled to service connection for a neck disability.


ORDER

Entitlement to service connection for a neck disability is granted.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


